                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       CR. NO.: 4:17CR00866-RBH
                                                )
BRANDON MICHAEL COUNCIL                         )


                        ORDER ASSIGNING COUNSEL FOR APPEAL

        Based upon the motion to assign counsel for appeal filed by Defendant Brandon Council,

through his current counsel, and pursuant to 18 U.S.C. §§ 3005 and 3599 and the Guide to Judi-

ciary Policy, Vol. 7, Chap. 6, § 620.40, the Court GRANTS the motion and ORDERS that, effec-

tive on the date a notice of appeal is filed,

        (1) Mr. Council’s previously appointed counsel are relieved,

        (2) The Federal Capital Appellate Resource Counsel Barry Fisher, who is based in the

Federal Public Defender Office (FPDO) for the Northern District of New York and is also a

member of the Fourth Circuit Bar, is assigned as lead and “learned” counsel for Mr. Council on

appeal, and

        (3) Assistant Federal Defender Lisa Lorish from the FPDO for the Western District of

Virginia is assigned as co-counsel for Mr. Council on appeal.

December 17, 2019                                            s/R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             Chief United States District Judge




                                                    1
